 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 1 of 26 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------
DR. DAVID SIMAI,
on behalf of Plaintiff and the class defined herein,

                            Plaintiff,

         v.

CO-OPTIONS INC., d/b/a
THE SAMPLING STORE;
KRAFT HEINZ FOODS COMPANY;
KRAFT FOODS GROUP BRANDS LLC;
and JOHN DOES 1-10,

                             Defendants.
-------------------------------------------------------------------

                                      COMPLAINT – CLASS ACTION

                                                INTRODUCTION

         1.        Plaintiff Dr. David Simai brings this action to secure redress for the actions of

Defendants Co-options Inc., d/b/a the Sampling Store; Kraft Heinz Foods Company; Kraft Foods

Group Brands LLC; and John Does 1-10, in sending or causing the sending of unsolicited

advertisements to telephone facsimile machines in violation of the Telephone Consumer Protection

Act, 47 U.S.C. §227 (“TCPA”).

         2.        The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the

use of its fax machine. The recipient also wastes valuable time it would have spent on something

else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause

wear and tear on fax machines, and require labor to attempt to identify the source and purpose of

the unsolicited faxes.

                                                       PARTIES

         3.        Plaintiff Dr. David Simai has offices in the Eastern District of New York, where




                                                             1
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 2 of 26 PageID #: 2



he maintains telephone facsimile equipment that automatically prints incoming faxes on paper using

toner/ ink.

       4.      Defendant Co-Options Inc., d/b/a The Sampling Store, is a corporation organized

under the law of Connecticut with its principal office at 120A North Salem Street, Apex, NC 27502.

It also has offices at 321 Glen Echo Lane, Suite C, Cary, NC 27518.

       5.      Defendant Co-Options Inc., d/b/a The Sampling Store, contracts with major

manufacturers of food and similar products to distribute samples of such products, for the purpose

of introducing them to the market and inducing consumers to purchase them.

       6.      The organizations with which Defendant Co-Options Inc., d/b/a The Sampling

Store, contracts include Defendant Kraft Heinz Foods Company and/or Defendant Kraft Goods

Group Brands LLC.

       7.      Defendant Kraft Heinz Foods Company is a limited liability company organized

under the law of Pennsylvania with principal offices at 1 PPG Place, Suite 3400, Pittsburgh, PA

15222. It does business in New York. Its registered agent and office is C T Corporation System,

28 Liberty St., New York, New York, 10005.

       8.      Defendant Kraft Foods Group Brands LLC is a limited liability company organized

under the law of Delaware with principal offices at 1 PPG Place, Suite 3400, Pittsburgh, PA 15222.

It does business in New York. Its registered agent and office is C T Corporation System, 28 Liberty

St., New York, New York, 10005.

       9.      John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction under 28 U.S.C. §1331.     Mims v. Arrow Financial

Services, LLC, 565 U.S. 368, 132 S. Ct. 740, 751-53 (2012).
       11.     Personal jurisdiction exists in that Defendants have committed tortious acts in New

York by causing the transmission of unlawful communications into the state.


                                                   2
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 3 of 26 PageID #: 3



        12.      Venue in this District is proper for the same reason.

                                                FACTS

        13.      On July 20, 2020, Dr. David Simai received the unsolicited fax attached as Exhibit

A on his facsimile machine.

        14.      On July 27, 2020, Dr. David Simai received the unsolicited fax attached as Exhibit

B on his facsimile machine.

        15.      Plaintiff is a doctor who has offices in the Eastern District of New York where he

sees and treats patients on a regular basis.

        16.      Discovery may reveal the transmission of additional faxes as well.

        17.      The faxes were sent by or at the direction of Defendant Co-Options Inc. on behalf

of Defendant Kraft Heinz Foods Company and/or Kraft Foods Group Brands LLC.

        18.      Kraft Heinz Foods Company is the principal operating subsidiary of The Kraft

Heinz Company, a public company. Kraft Heinz Foods Company has overall responsibility for the

development and marketing of the company’s food and beverage products, including the Creative

Roots product.

        19.      Defendant Kraft Foods Group Brands LLC is the subsidiary of Kraft Heinz Foods

Company which it holds out as responsible for the Creative Roots products. (Exhibit C)

        20.      Defendant Kraft Foods Group Brands LLC is the entity to which the website

www.drinkcreativeroots.com (Exhibit C) is registered.
        21.      Kraft Foods Group Brands LLC and/ or Kraft Heinz Foods Company engaged Co-

Options Inc. to distribute over 300,000 child-sized bottles of Creative Roots products to parents and

caretakers of children via pediatricians and other practitioners.

        22.      The faxes attempt to induce the recipients to obtain and offer free samples of the

new Creative Roots products for the purpose of inducing consumers to purchase them. “Kraft

Heinz Foods’ purpose in providing this program to you is to get the word out on its new Creative




                                                    3
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 4 of 26 PageID #: 4



Roots and provide parents and their kids with a chance to try them.” The samples are distributed

through pediatricians and other physicians so that they would recommend the products as healthy.

        23.     Exhibits A-B inform the recipient of products that are commercially available (see

Exhibit D) and seeks to have the recipient distribute and recommend those products, as part of an

overall marketing plan to sell the Creative Roots products.

        24.     The faxes do not contain information on how to opt out of further faxes.

        25.     Defendants either negligently or wilfully violated the rights of Plaintiff and other

recipients in sending the faxes.

        26.     Plaintiff had no prior relationship with Co-Options Inc. and had not authorized the

sending of fax advertisements to Plaintiff.

        27.     On information and belief, the faxes attached hereto were sent as part of a mass

broadcasting of faxes.

        28.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine ...”

47 U.S.C. §227(b)(1)(C).

        29.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in New York and others elsewhere.

        30.     There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Particularly in the medical field, where

fax machines are used for the secure transmission of confidential patient information, fax machines

must be left on and ready to receive the urgent communications authorized by their owners.

        31.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully, such

as by direct mail. For example, an advertising campaign targeting one million recipients would cost

$500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The reason is that

instead of spending $480,000 on printing and mailing his ad, the fax broadcaster misappropriates the


                                                    4
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 5 of 26 PageID #: 5



recipients’ paper and ink. “Receiving a junk fax is like getting junk mail with the postage due”.

Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July 18, 1989, 101st Cong. 1st

Sess.

                                           COUNT I – TCPA

        32.     Plaintiff incorporates ¶¶ 1-31.

        33.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine ...”

47 U.S.C. §227(b)(1)(c).

        34.     The TCPA, 47 U.S.C. §227(b)(3), provides:

                Private right of action.

                A person or entity may, if otherwise permitted by the laws or rules of court of
                a State, bring in an appropriate court of that State–

                        (A) an action based on a violation of this subsection or the regulations
                        prescribed under this subsection to enjoin such violation,

                        (B) an action to recover for actual monetary loss from such a violation,
                        or to receive $500 in damages for each such violation, whichever is
                        greater, or

                        (C) both such actions.

                If the Court finds that the defendant willfully or knowingly violated this
                subsection or the regulations prescribed under this subsection, the court may,
                in its discretion, increase the amount of the award to an amount equal to not
                more than 3 times the amount available under the subparagraph (B) of this
                paragraph.

        35.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of time, paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.

        36.     Plaintiff and each class member is entitled to statutory damages.

        37.     Defendants violated the TCPA even if their actions were only negligent.

        38.     Defendants should be enjoined from committing similar violations in the future.




                                                      5
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 6 of 26 PageID #: 6



                                       CLASS ALLEGATIONS

        39.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant Co-Options Inc., (d)

promoting commercially available goods or services (d) where Defendants do not have evidence of

consent or an established business relationship prior to the sending of the faxes. Plaintiff also

defines a subclass, consisting of class members sent a fax on behalf of the Kraft Defendants.

        40.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief, based on the generic nature of the fax, that there are more than 40

members of the class.

        41.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                a.       Whether Defendants engaged in a pattern of sending unsolicited faxes;

                b.       Whether the faxes are advertisements;

                c.       The manner in which Defendants compiled or obtained the list of fax

                         numbers;

                d.       Whether Defendants thereby violated the TCPA;

                e.       The responsibility and involvement of each Defendant.

        42.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not to

vigorously pursue this action.

        43.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

        44.     A class action is the superior method for the fair and efficient adjudication of this


                                                     6
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 7 of 26 PageID #: 7



controversy. The interest of class members in individually controlling the prosecution of separate

claims against Defendants is small because it is not economically feasible to bring individual actions.

        45.      Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009), aff’d in

part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center, Inc. v. Kohll's Pharmacy

and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American Copper & Brass, Inc. v. Lake City Indus.

Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re Sandusky Wellness Center, LLC, 570 Fed.Appx.

437, 437 (6th Cir. 2014); Sandusky Wellness Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 998 (8th

Cir. 2016); Sadowski v. Med1 Online, LLC, 07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS

41766 (N.D.Ill. May 27, 2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill.

2009); Targin Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010);

Garrett v. Ragle Dental Laboratory, Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339

(N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802 (N.D.Ill. 2008); G.M.

Sign, Inc. v. Group C Communications, Inc., 08cv4521, 2010 WL 744262, 2010 U.S. Dist. LEXIS 17843

(N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South,

Inc. v. Express Computer Supply, Inc., 961 So.2d 451, 455 (La.App. 2007); Display South, Inc. v. Graphics

House Sports Promotions, Inc., 992 So.2d 510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847

(Ok.App. 2006); ESI Ergonomic Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50

P.3d 844 (2002); Core Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield

Physical Therapy v. Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v.

Drury Inns, Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc.,

4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24, 2013).

        46.      Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and the

class and against Defendants for:


                                                       7
 Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 8 of 26 PageID #: 8



               a.     Actual damages;

               b.     Statutory damages;

               c.     An injunction against the further transmission of unsolicited fax advertising;

               d.     Costs of suit;

               e.     Such other or further relief as the Court deems just and proper.




                                             /s/ Adam J. Fishbein
                                             Adam J. Fishbein




Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516) 668-6945
fishbeinadamj@gmail.com



pro hac vice admission to be sought:

Daniel A. Edelman (IL 0712094)
Dulijaza (Julie) Clark (IL 6273353)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                                 8
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 9 of 26 PageID #: 9




                               NOTICE OF ASSIGNMENT

    Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                            /s/ Adam J. Fishbein
                                            Adam J. Fishbein




                                               9
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 10 of 26 PageID #: 10
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 11 of 26 PageID #: 11
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 12 of 26 PageID #: 12
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 13 of 26 PageID #: 13
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 14 of 26 PageID #: 14
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 15 of 26 PageID #: 15
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 16 of 26 PageID #: 16
012314542                         6789ÿDocument
            Case 2:21-cv-04180-JS-SIL  ÿ89ÿ9ÿ1Filed
                                                          89ÿ6807/26/21
                                                                  9ÿÿÿ98Page
                                                                                  9ÿ ÿÿ17
                                                                                          89of
                                                                                              ÿ
                                                                                                  269PageID #: 17




                            defgchiejklmn c&oekmÿqnr
                                                   csgÿtuveemndw
                                                              c jixmyez




              %&'
              ()*ÿ,)-./0ÿ1ÿ,2342ÿ53267842ÿ9--7,ÿ6:0ÿ:-7
              ;.8<2=
              >?@ABCD@ÿFGGBHÿCHÿAÿIJAKBLIGM@?@NÿO@D@?AP@ÿMCBQÿBQ@
              QRN?ABCGKÿSCNHÿK@@NÿAKNÿN@JCTCGUHÿV?UCBÿWADG?HÿBQ@RÿJGD@X
              YCBQÿZÿP?A[ÿGVÿHUPA?ÿAKNÿAJJLKABU?AJÿCKP?@NC@KBH\ÿRGUÿTAK
              V@@JÿP?@ABÿAOGUBÿH@?DCKPÿRGU?ÿSCNHÿ>?@ABCD@ÿFGGBHX
              1,ÿ53267842ÿ9--7,ÿ6ÿ]27723^_-3^*-.ÿ]24236`2=
              a@Hbÿ>?@ABCD@ÿFGGBHÿCKTJUN@HÿAJJLKABU?AJÿAKNÿIJAKBL
              IGM@?@NÿCKP?@NC@KBHÿMCBQÿZÿP?A[ÿGVÿHUPA?ÿBGÿI?GDCN@ÿA
79911899!1"8#                                                                                   21$
012314542                         6789ÿDocument
                                       ÿ89ÿ9ÿ1Filed
                                                          89ÿ6807/26/21
                                                                  9ÿÿÿ98Page
                                                                                  9ÿ ÿÿ18
                                                                                          89of
                                                                                              ÿ
                                                                                                  269PageID #: 18
              %&''&()*+(),+-ÿ/01ÿ1&2343+-5ÿ%&6&(/7&ÿ*+(ÿ83159
            Case 2:21-cv-04180-JS-SIL




              :;<<ÿ>?@AB;C@ÿDEEBFÿG@@HÿIJÿG;KFÿLJK?AB@KMÿ
              :LJÿ;FÿBLABÿ;IHE?BANBM                    ÿ
              O&5PÿQ(&/'36&ÿR++'5ÿS2/,5ÿ/ÿ8&,ÿ(+2&ÿ30ÿ8&&S307ÿ8315
              T,1(/'&19ÿU&307ÿV&22)T,1(/'&1ÿ35ÿ4(-43/2ÿ'+ÿW/30'/30307ÿ/
              T&/2'T,ÿ%+1,ÿ/01ÿW301P
              XEYÿKEÿZÿGNEYÿ;[ÿIJÿG;Kÿ;FÿLJK?AB@KM
              \0ÿ&/5,ÿ'&5'ÿ35ÿ%,ÿ4T&48307ÿ'T&ÿ4+2+(ÿ+*ÿ'T&3(ÿS&&9ÿ]*ÿ,+-(
              4T321^5ÿS&&ÿ35ÿ1/(8ÿ,&22+V_ÿ'T&,ÿ/(&ÿ238&2,ÿ-01&(T,1(/'&19ÿ\
              '(/05S/(&0'ÿ4+2+(ÿ30134/'&5ÿS(+S&(ÿT,1(/'3+09
              XEYÿIANJÿ>?@AB;C@ÿDEEBFÿ̀ACE?FÿA?@ÿBL@?@M
              Q(&/'36&ÿR++'5ÿ4+W&5ÿ30ÿ*+-(ÿ831)/SS(+6&1_ÿ2+V)5-7/(
              a/6+(5ÿbÿ/22ÿV3'Tÿcÿ7(/Wÿ+*ÿ5-7/(dÿe/'&(W&2+0ÿf&W+0/1&_
              g&/4Tÿh/07+_ÿi(/07&ÿg30&/SS2&_ÿh3j&1ÿU&((,9


              lmnooÿqrstÿuvwtÿxytzmnv{z|
             ÿ}nooÿvymÿmqnzÿ~vwuÿr{ÿtÿnooÿtmÿrÿmvÿvy
                   \7&ÿR/07&                                                             ÿ

                   3(5'ÿ/W&
79911899!1"8#                                                                                   41$
012314542                         6789ÿDocument
            Case 2:21-cv-04180-JS-SIL  ÿ89ÿ9ÿ1Filed
                                                          89ÿ6807/26/21
                                                                  9ÿÿÿ98Page
                                                                                  9ÿ ÿÿ19
                                                                                          89of
                                                                                              ÿ
                                                                                                  269PageID #: 19


                                                                                     ÿ
                   3456ÿ849:
                                                                                     ÿ
                   ;94<=
                                                                                     ÿ
                   >??@:55

                   A<6B                           C646:                          D<EÿAF?:
                   AFIH6@B                    ÿ                              ÿ                              ÿ
                   GH<6:?ÿC646:5
                                                             ÿ
                   JKFH:ÿ8I9L:@

                   CILM:N6


                          '()*+,        ÿ              -./012




                                                            OPQRSOR
79911899!1"8#                        TQUPVWSRTPQ                                                $1%
012314542                         6789ÿDocument
            Case 2:21-cv-04180-JS-SIL
                                                          STUVWXYZSVT
                                       ÿ89ÿ9ÿ1Filed
                                                          89ÿ6807/26/21
                                                                  9ÿÿÿ98Page
                                                                                  9ÿ ÿÿ20
                                                                                          89of
                                                                                              ÿ
                                                                                                  269PageID #: 20




                                                            I;Q<>NRQÿM@@>B
                                                           I@GBD[Q;ÿMQL<>N@GBÿ
                                                           \]^ÿ_<D`QO<GÿM@<Aÿ
                                                            CLQGRNQabÿcHÿd]]ef



                                                 ÿ           ÿ            ÿ
                                     &'()*&)ÿ,-ÿ       )/01-ÿ'2ÿ,-/ÿ       3045*&6ÿ3'74&6
                                 8'ÿ(')ÿ-/77ÿ16ÿ3/0-'(*7ÿ4(2'01*)4'(
                             9ÿ:;<=>ÿ?@@ABÿC;@DEÿF;<GABÿHHIJÿKLLÿMNOP>B
                                              MQBQ;RQAJ




79911899!1"8#                                                                                   $1$
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 21 of 26 PageID #: 21




                               EXHIBIT D
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 22 of 26 PageID #: 22
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 23 of 26 PageID #: 23
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 24 of 26 PageID #: 24
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 25 of 26 PageID #: 25
Case 2:21-cv-04180-JS-SIL Document 1 Filed 07/26/21 Page 26 of 26 PageID #: 26
